         Case 5:20-cv-00145-TJM Document 17 Filed 02/24/21 Page 1 of 1

                  UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                          JUDGMENT IN A CIVIL CASE

Heidi Mae Gadsby
           Plaintiff(s)
       vs.                               CASE NUMBER: 5:20-cv-145 (TJM)

Commissioner of Social Security
          Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: Plaintiff’s motion for judgment on the pleadings is
GRANTED in part and DENIED in part. The motion is denied with respect to Plaintiff’s
request that the case be remanded to the Commissioner for the sole purpose of
calculating benefits and granted with respect to Plaintiff’s appeal of the Commissioner’s
decision denying her benefits. The Clerk of Court is directed to REMAND the matter to
the Commissioner of Social Security for proceedings consistent with this opinion. The
Commissioner’s motion for judgment on the pleadings is DENIED.

All of the above pursuant to the order of the Honorable Thomas J. McAvoy, dated the
24th day of February, 2021.

DATED: February 24, 2021




                                                s/Kathy Rogers
                                                Deputy Clerk
